Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 18 are objected to because of the following informalities:   
In claim 10, “the shaft” should read – the hollow shaft – for consistency.
In claim 18, “separated by ball joint” seem to contain a typographical error and should be -- separated by the ball joint --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of electrodes”, “at least two of the plurality of electrodes”, and “at least one of the at least two of the plurality of electrodes”. Then, in line 8, the claim recites "said electrodes".  It is unclear if “said electrodes” is referring to all the plurality of the plurality of electrodes or the at least two of the plurality of electrodes, which renders the claim indefinite.

	Claim 10 recites “a transmission cable” and “a high voltage transmission cable”. However, upon review of the specification and drawing, specifically figs. 5 and 8, these two elements are represented with reference character “114”. Examiner is not sure if it is the same element or a different element. 
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 10. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,876,387. 
Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1-6 and 10-18 in the instant application are slightly broader than the Patent. However, they are not patentably distinct from each other because claims 1-6 and 10-18 of the instant application are obviously encompassed by the boundaries of claims 1-12 of U.S. Patent No. 10,876,387. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Regarding claim 1, Baltazar-Lopez et al. (U.S. 20110227395) teach a blasting system (100, fig. 1 and para 0016) comprising: a borehole (122) for a well (see fig. 2A and refer to para 0016); a blast probe (118) having a plurality of electrodes (124, 126), wherein the blast probe (118) is positioned within the borehole along with a capacitor assembly (118, see fig. 1 and refer to para 0017), , wherein at least two of the plurality of electrodes (124, 126) are separated by an insulator (128, refer to para 0019), and further wherein the insulator (128) and at least one of the at least two of the plurality of electrodes (124, 126) constitute an adjustable probe tip (130, para 0019); and a blast media (104) comprising water or other incompressible fluid (refer to para 0007) wherein the plurality of electrodes are submerged in the blast media (refer to abstract).  
However, Baltazar-Lopez et al. fail to teach a ball joint is connected to the capacitor assembly, said electrodes on the same axis with tips opposing each other and enclosed in a cage. 
Stack (U.S. 4997044) teach tack discloses an apparatus for electrically generating hydraulic shock waves in a fluid bearing formation (refer to abstract). The apparatus comprises a tool (16) having an upper electrode (42) and a lower electrode (46) on the same axis with tips opposing each other (see fig. 28 and refer to col 3 line 13) and enclosed in a cage (47; refer to col 2 lines 56~62). The electrodes are used for firing an explosive charge of electrical energy into an adjacent fluid bearing formation 
However, the combination of Baltazar-Lopez et al. and Stack fail to teach a ball joint is connected to the capacitor assembly. 
Regarding claim 10. Baltazar-Lopez et al. teach a blast probe apparatus (100, fig. 1) comprising: a hollow shaft in a plurality of sections (fig. 1: shaft extending into 104); a transmission cable (114) inside of the hollow shaft (see fig. 1), electrically connected to the capacitor assembly (108); a cage mechanically attached to one end of the shaft (fig. 1, see assembly of 118), a plurality of electrodes (124, 126) mechanically connected within the cage (see fig. 2A); the plurality of electrodes (124, 126) connected to the high voltage transmission cable (114), wherein at least two of the plurality of electrodes are separated by an insulator (128), and wherein the insulator and at least one of the at least two of the plurality of electrodes constitute an adjustable probe tip (130).
However, Baltazar-Lopez et al. fail to teach a capacitor assembly attached between the plurality of sections of the shaft; a high voltage transmission cable electrically connected to the capacitor assembly; wherein the adjustable probe tip with a maximum gap between the electrodes less than the gap between any of the electrodes and the cage enclosing the electrodes, said electrodes on an axis with tips opposing each other.  
Arai et al. (U.S. 6283555B1) teach plasma blasting operation with a capacitor between a pair of electrodes (see fig. 1). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.A/
01/19/2022




/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672